Citation Nr: 1203414	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for urinary stricture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for urinary stricture.  He contends that he was treated for this condition during service and has continued to have urinary problems ever since.

In April 2011, the Veteran submitted a statement indicating that he had recently undergone a medical procedure for his urinary stricture at the VA medical center at Fort Harrison, Montana.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should attempt to obtain these records, and then obtain a supplemental medical opinion as to the relationship, if any, between the Veteran's current urinary disability and his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for urinary stricture since May 2007.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, obtain any treatment records relating to the Veteran from the VA medical center in Fort Harrison, Montana, during the period of April 2011 to May 2011.   

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.   

2.  If additional pertinent medical evidence is received, the Veteran's entire claims folder must be reviewed by the VA examiner who conducted the June 2008 VA urinary examination, if available.  This review must include consideration of the Veteran's in-service and post-service treatment records.  Thereafter, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current urinary stricture is related to his military service or any incident therein.  A complete rationale for all opinions must be provided, which includes citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided.  

If the VA examiner that conducted the June 2008 VA urinary examination is not available, the Veteran must be afforded an examination to determine the etiology of any current urinary disability found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed urinary disability is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  

3.  Notify the Veteran of his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claim.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be placed in the Veteran's claims file.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


